NO. 12-17-00273-CR

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

JOHNNY RAY PERRY,                                         §   APPEAL FROM THE 369TH
APPELLANT

V.                                                        §   JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                  §   CHEROKEE COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         A jury convicted Johnny Ray Perry of possession of a controlled substance. The trial
court sentenced Appellant to imprisonment for seven years. Appellant filed a notice of appeal.
         The clerk’s record has been filed. See TEX. R. APP. P. 25.2(d). The record contains the
trial court’s certification, which states that Appellant has waived the right to appeal.      The
certification was signed by Appellant and his counsel. See id. The clerk’s record does not
otherwise indicate the trial court gave Appellant permission to appeal. See TEX. R. APP. P.
25.2(a)(2). Moreover, at a hearing, Appellant confirmed his desire to waive the right to appeal.
         Based on our review of the record, the trial court’s certification appears to accurately
state that Appellant does not have the right to appeal. See Dears v. State, 154 S.W.3d 610 (Tex.
Crim. App. 2005). This Court must dismiss an appeal “if a certification that shows the defendant
has the right of appeal has not been made part of the record.”          TEX. R. APP. P. 25.2(d).
Accordingly, we dismiss the appeal.
Opinion delivered October 25, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          OCTOBER 25, 2017


                                         NO. 12-17-00273-CR


                                      JOHNNY RAY PERRY,
                                            Appellant
                                               V.
                                      THE STATE OF TEXAS,
                                            Appellee


                                Appeal from the 369th District Court
                          of Cherokee County, Texas (Tr.Ct.No. 19,803)

                    THIS CAUSE came to be heard on the appellate record; and the same being
considered, it is the opinion of this Court that this appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.